





CITATION:
1494203 Ontario Inc. v. Ashkar, 2011 ONCA 640



DATE: 20111012



DOCKET: C52911



COURT OF APPEAL FOR ONTARIO



Blair and LaForme JJ.A. and Benotto J. (
ad hoc
)



BETWEEN



1494203 Ontario Inc.



Plaintiff (Appellant)



and



Nabil Ashkar and Naifa Ashkar



Defendants (Respondents)



W.A. Kelly, Q.C., for the plaintiff/appellant

Marco Drudi, for the defendants/respondents



Heard: October 12, 2011



On appeal from the order of Justice Sandra Chapnik of the
          Superior Court of Justice dated October 21, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the motion judge that the loan in this case is tantamount
    to a loan payable on demand.  She was therefore correct in concluding that the
    plaintiffs claim was time barred.  The appeal is therefore dismissed.

[2]

Costs to the respondents fixed in the amount of $3500 all inclusive.


